Citation Nr: 1221024	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-23 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central California Health Care System


THE ISSUE

Entitlement to reimbursement or payment of chiropractic expenses incurred at Central Valley Chiropractic from 2005 to 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to January 1985 and May 1990 to December 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 determination of the Department of Veterans Affairs (VA) Central California Health Care System in Fresno, California, which denied reimbursement or payment of medical expenses incurred at Central Valley Chiropractic from 2005 to 2008. 

According to the certification of appeal (VA Form 8), the original December 2007 denial, along with the January 2008 notice of disagreement (NOD), are not of record.  Apparently these documents were purged from the paper filing system and were not entered into the Fee Basis Package system on VISTA (Veterans Health Information Systems and Technology Architecture) as was the policy at that time for claims involving non-emergent care without prior authorization.  The June 2008 statement of the case (SOC), however, outlines the history of the claim and because there is no issue raised regarding the timing of the NOD and substantive appeal, the Board will proceed with a decision based on the evidence of record.


FINDINGS OF FACT

1.  VA payment or reimbursement of the cost of private chiropractic care rendered from 2005 to 2008 was not authorized in advance.

2.  The private chiropractic care rendered from 2005 to 2008 was non-emergent.  


CONCLUSION OF LAW

In the absence of prior authorization for payment of the private medical expenses incurred from 2005 to 2008, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.93 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Significantly, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  A January 2008 letter informed him of the evidence required to substantiate a claim for payment or reimbursement of non-VA medical expenses that were not previously authorized.  A June 2008 letter notified him of the general provisions of the VCAA and described what evidence and information VA would assist him in obtaining and what evidence and information was his responsibility to provide.  The June 2008 SOC provided him with notice of the applicable legal criteria and explained the reasons why his claim was denied.  The Veteran was provided an opportunity to respond.  In an August 2008 letter and a May 2012 Appellate Brief Presentation, he presented his argument and demonstrated that he had actual knowledge of what evidence is required to establish payment or reimbursement of medical expenses.  Furthermore, all available records were obtained and the Board finds that the evidence is sufficient to make a determination on this matter.

Factual Background

In December 2004, the Veteran filed a claim for service connection for cervical spine disability.  At that time, he indicated that he had been receiving treatment from Jay Thomas Hobbs, D.C., a chiropractor at Central Valley Chiropractic, since October 2004.  

In a March 2005 rating decision, service connection was granted for cervical spine strain with degenerative disc disease and for radiculopathy in each upper extremity.

A VA consultation sheet dated in December 2005 reflects that the Veteran's primary care provider, Dr. G.G., requested private chiropractic services for relief of the Veteran's neck pain.  It was noted that the Veteran was already seeing a private chiropractor with positive results.  Approval was given for initial evaluation only.  It was noted that further authorization would require the chiropractor to submit a treatment plan with applicable ICD-9 and CPT-4 codes, the record of initial evaluation and a detailed treatment plan that included the goals of treatment and the means of evaluating the progress, the estimated course of treatment, and the costs of the proposed plan.  A VA employee (L.S.) called the Veteran and spoke to his wife.  She told her that authorization was for initial evaluation only and that the chiropractor would have to submit the above-described documentation before further authorization was given.  The following day a one-page fax was received from the chiropractor's office.  A VA employee (J.P.) spoke to the chiropractor's office and was told that the Veteran had established care two years previously.  It was explained to them that authorization could not be granted retroactively and that a detailed treatment plan needed to be submitted for review before any treatment could be authorized on a fee basis.  

A VA consultation sheet dated in April 2006 reflects that Dr. G.G. inquired about the request for authorization of private chiropractor services on a fee basis.  It was noted that the Veteran told him that his chiropractor had sent the requested information.  In May 2006, it was noted that the only documentation that the fee basis office had received was the above-mentioned fax, which was insufficient, and that there was nothing new to review.  It was noted that the chiropractor's office had already been contacted for a plan of care in December 2005.  There was no follow-up from the chiropractor and the request for authorization was cancelled in June 2006.  

A December 2007 note reflects that the Veteran visited the fee basis office and requested that his chiropractic treatment be covered, including his past visits, based on his service-connection status.  The VA employee explained that service-connection status was not the basis for the prior lack of approval and that prior visits could not be reimbursed.  She told him that his primary care provider must make the request for approval if he or she felt that the services would be helpful to his condition and not just for short-term pain relief.  

A VA authorization printout reflects that a report was received from Central Valley Chiropractic in October 2008 and that the Veteran was approved for up to 12 visits from October 2008 to October 2009.  

Analysis

In this case, the Veteran is seeking reimbursement or payment of chiropractic expenses he incurred for private chiropractic services rendered from 2005 to 2008.  The chiropractic treatment was rendered for a service-connected cervical spine disability; however, these services were not authorized in advance by VA.  

In a May 2012 Appellate Brief Presentation, the Veteran's representative argues that the Veteran felt misled by his primary care physician in seeking private chiropractic services and that the Veteran was under the impression that VA would pay for such services.  In an August 2008 letter, the Veteran noted that his primary care physician had sent in numerous requests for authorization of private chiropractic care on a fee basis, but that he was essentially "left in the dark."  He described his frustrations dealing with the fee basis office and said that his phone calls went unreturned.  He argued that he never would had paid out of pocket for chiropractor services if he had not been told by his primary care provider to continue with this treatment.  Instead, he said he would have sought surgical intervention.  

Initially, the Board must make a determination as to whether VA gave prior authorization for the medical care provided at Central Valley Chiropractic from 2005 to 2008.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2011).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994). 

Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 C.F.R. § 17.52.

The Board points out that the advice of a doctor to go to a non-VA facility is not the type of authorization contemplated by VA regulation (see 38 C.F.R. § 17.54).  Rather, specific formalities must be complied with.  See Smith v. Derwinski, 2 Vet. App. 378, 378-379 (1992).  VA's General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOPGCONCL 1-95, p. 8-9.  Although the Veteran argues that VA personnel should have assisted him, he admits, and the simple fact remains, that he did not obtain prior authorization.

The Board is sympathetic to the Veteran's complaints regarding the lack of communication and assistance that he received from the fee basis office.  A review of the file, however, reflects that the fee basis office requested the required documentation from his chiropractor, but did not receive a response.  The office then telephoned the Veteran's home to relay this information and spoke to the Veteran's wife.  Unfortunately, it does not appear that any further attempts were made by the chiropractor to supply the required documentation until October 2008.  From 2005 to 2008, the Veteran was well aware that he had not received authorization from the fee basis office and chose to seek treatment from his private chiropractor anyway.  As repeatedly explained by the fee basis office, authorization of such expenses must be approved in advance.  See 38 C.F.R. § 17.54(a).  

The Veteran also argues that he would not have sought treatment from a private chiropractor had he known that VA would not reimburse him.  He essentially argues a theory of detrimental reliance based on conversations that he had with his primary care physician, Dr. G.G.  The Board points out, however, that the Veteran had been seeing the chiropractor since October 2004-well before Dr. G.G. requested authorization on a fee basis and well before the cervical spine condition was even service-connected.  Given these facts, his assertions that he detrimentally relied on statements made by Dr. G.G. lack credibility.  Furthermore, as outlined above, the advice of a doctor to go to a non-VA facility is not the type of authorization contemplated by VA regulation.

In sum, the Board must conclude that prior authorization for the private chiropractic treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2011), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Board notes that when a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Eligibility, however, requires that the care or services rendered be in a medical emergency (or a reasonably perceived medical emergency).  Here, the Veteran does not argue nor does the evidence show that the chiropractic services were rendered in a medical emergency.  Hence, these statutes are not applicable in this case.

Under these circumstances, the Board finds that the claim for reimbursement or payment of chiropractic expenses the Veteran incurred for private chiropractic services at Central Valley Chiropractic from 2005 to 2008 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to reimbursement or payment of chiropractic expenses incurred at Central Valley Chiropractic from 2005 to 2008 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


